Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .
                                              Status of the Application
1. Claims 1-19 are pending and considered for examination.                                                               
                                                          Priority
2. This application filed on July 23, 2019 is a CON of US 16/132,955, filed on September 17, 2018, now US patent which is a CON of US 15/877,620, filed on January 23, 2018, now patent , which claims benefit of US 62/568,144  filed on October 04, 2017; US 62/526091 filed on June 28, 2017; and US 62/519,051 filed on June 13, 2017. 
Claim Rejections - 35 USC § 112
3A.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the first Cas endonuclease and the second Cas endonuclease complex" in 
3B.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
           The instant claims 1-19  are drawn to a method for detecting a nucleic acid comprising protecting a population of nucleic acids, degrading unprotected nucleic acids and detecting at least one protected nucleic acid. The specification discloses degrading unprotected nucleic acids using exonucleases and does not support for degrading 
                                           Nonstatutory Double Patenting
4.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
A.  Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US patent No. 10,081,829 (hereafter ‘829). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-19 of the patent ‘829, specifically the method steps for detecting a nucleic acid comprising; protecting, in a population of nucleic acids, first and second ends of a target nucleic acid using a first Cas endonuclease and second Cas endonuclease; degrading unprotected nucleic acids and detecting at least one protected nucleic acid , are within the scope of the claims 1-19 of the patent ‘829 and are coextensive in scope. The only variation is that the claims in patent ‘829 disclosing an exonuclease to degrade or digest unprotected nucleic acids which is considered as an obvious variation because the instant claims recite degrading unprotected nucleic acids and is broader in scope and the claims in the patent and the instant claims are related as species and genus. Thus the instant claims are obvious over the claims in the patent ‘829.
B. Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US patent No. 10,370,700 (hereafter ‘700). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-13 of the patent ‘700, specifically the method steps for detecting a nucleic acid comprising; protecting, in 
C.  Claims 1-5, 7, 12, 15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US patent No. 10,527,608   (hereafter ‘608). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-23 of the patent ‘608, specifically the method steps for detecting a nucleic acid comprising; protecting, in a population of nucleic acids, first and second ends of a target nucleic acid using a first Cas endonuclease and second Cas endonuclease; degrading unprotected nucleic acids and detecting at least one protected nucleic acid , are within the scope of the claims 1-23 of the patent ‘608 and are coextensive in scope. The only variation is that the claims in patent ‘608 disclosing an exonuclease to degrade or digest unprotected nucleic acids which is considered as an obvious variation because the instant claims recite degrading unprotected nucleic acids and is broader in scope and the claims in the patent and the instant claims are related as species and genus. Thus the instant claims are obvious over the claims in the patent ‘608.

5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.  Claims 1-12, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenherr (US 2016/0115486).
            Schoenherr et al. teach a method of claim 1, 3, of detecting a nucleic acid, comprising:  protecting, in a population of nucleic acids in a sample, first and second ends of a target nucleic acid using a first Cas endonuclease and a second Cas endonuclease (see entire document, at least para 0004, 0011-0020; indicating that the both first and second nucleic acids are derived from a double stranded nucleic acids (Bacterial artificial chromosome, at least 10 kb, and/or human DNA, rodent DNA); 0099-0106, 0124-0125, 0132-0137, 0141-0143; indicating target DNA bound to a DNA-targeting segment of guide RNA( gRNA) complexed with Cas protein binding of a first nickase (Cas9 endonuclease protein) and a second nickase (cas9 endonuclease protein, wherein first nickase can create a single strand break on the first strand and a second nickase can create a second single strand break on the second strand to form double strand break, further gRNA comprises a protospacer which is non complementary to the target DNA, wherein the DNA-targeting strand of gRNA is 
         degrading unprotected nucleic acids (see at least para 0004, 0011-0020, 0060-0062, 0133-0139, 0144, 0205-0208; wherein para 0011-0020, 0060-0062, 0133-0139: indicate various nuclease agents that include Cas endonuclease, exonuclease and endonucleases); and 
          detecting at least one protected nucleic acid comprising target nucleic acid (see 144, 0184-0186, indicating PCR and sequencing to confirm the target nucleic acids);
            With reference to claim 2, 6-11, Schoenherr et al. teach that the first and the second complex are different, substantially all the unprotected nucleic acids are degraded, and the target nucleic acid is from a genome of a pathogen (see at least para 0004, 0011-0020, 0060-0062, 0133-0139, 0144, 0205-0208, 0160).
          With reference to claims 4-5, Schoenherr et al. teach that the first Cas endonuclease comprises a first Case9 protein complexes with a first guide RNA and the second Cas endonuclease comprises a second Case9 protein complexes with a second guide RNA, wherein one of the first and second Cas9 complex comprises a catalytically inactive Cas9 complex (see para 0006, 0009, 0018, 0099-0106, 0115-0117, 0124-0145).
     With reference to claims 12, 14, Schoenherr et al. teach that the populations id isolated from an organism and the target nucleic acid is from a mitochondrial genome of the organism, wherein the organism is a pathogen (see at least para 0117).

  B.  Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto et al. (US 10,584,363). 
           Matsumoto et al.  teach a method of claim 1, 3,  of detecting a nucleic acid, comprising: protecting, in a population of nucleic acids in a sample, first and second ends of a target nucleic acid using a first Cas endonuclease and a second Cas endonuclease (see entire document, at least col. 23, line 6-67; wherein first and second Cas endonucleases are same);                     
         degrading unprotected nucleic acids (see at least col. 23, line 35-46, col. 24, line 1-22; indicating degrading the unprotected nucleic acids); and 
          detecting at least one protected nucleic acid comprising target nucleic acid (see col. 24, line 23-55);
   With reference to claim 2, 6-11, Matsumoto et al. teach that the first and the second complex are different, substantially all the unprotected nucleic acids are degraded, and the target nucleic acid is from a genome of a pathogen (see at least col. 27, line 27-67, col. 28, line 1-25).

 With reference to claims 12, 14, Matsumoto et al. teach that the populations are isolated from an organism and the target nucleic acid is from a mitochondrial genome of the organism, wherein the organism is a pathogen (see col. 26, line 19-53).
            With reference to claim 13, Matsumoto et al. teach that the population of nucleic acids is isolated from a source selected from the group consisting of a soil, water, and food sample (see at least col. 26, line 19-40 indicating agricultural, medical and industrial source which include soil and food sources). 
               With reference to claims 15-16, Matsumoto et al. teach that the population of nucleic acids is from a sample and a plurality of nucleic acids from genomes of organisms in the sample are detected, thereby identifying the metagenome/ microbiome of the sample (see at least col. 26, line 54-63).
            With reference to claims 17-18, Matsumoto et al. teach that the detection step comprises one selected from the group consisting of hybridization, spectrophotometry, sequencing, electrophoresis, amplification, fluorescence detection and chromatography (see col. 24, line 32-67, col. 25, line 1-18).

         protecting first and second ends of a nucleic acid using a genome of a microbe in a sample using first Cas9 complex and a second Cas9 complex (see col. 23, line 6-67, wherein first and second Cas endonucleases are same);                     
         degrading unprotected nucleic acids (see col. 23, line 35-46, line col. 24, line 1-22); and 
          detecting the protected nucleic acid, thereby detecting the microbe in the sample (see  col. 24, line 32-67, col. 25, line 1-18). For all the above the claims are anticipated.
                                                       Conclusion
            No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637